     Case 15-31667         Doc 41     Filed 10/30/20 Entered 10/30/20 07:38:44             Desc Main
                                        Document     Page 1 of 7
This order is SIGNED.


Dated: October 29, 2020

                                                   WILLIAM T. THURMAN
                                                   U.S. Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF UTAH




    In re:                                                Bankruptcy No. 15-31667
    DAN LEVALL MEADOWS,
                                                          Chapter 13
                     Debtor.
                                                          Judge William T. Thurman



   MEMORANDUM DECISION ON THE FINANCIAL COURSE REQUIREMENT UPON
                       DEATH OF THE DEBTOR
   ______________________________________________________________________________
                                             BACKGROUND

             It is said that nothing is certain except for death and taxes, but today the Court is asked a

   question about death and discharge, for which there is some uncertainty in the Chapter 13 context.




                                                      1
    Case 15-31667       Doc 41    Filed 10/30/20 Entered 10/30/20 07:38:44           Desc Main
                                    Document     Page 2 of 7



The Court has previously issued an order on this matter1 and issued its findings and conclusions

on the record and has determined to memorialize them in this Memorandum Decision.

          This case comes to the court upon a Motion for Relief from the requirement under 11

U.S.C. §1328(g), filed on September 29, 2020.2 That provision of the Code states that, before a

discharge injunction is entered, the debtor must complete an approved financial management

course. The reason this relief is sought is because the Debtor, Mr. Dan LeVell Meadows, has

unfortunately passed away between the time the plan was confirmed and now, and is therefore

unable to complete the course. The Court writes this opinion to focus on a matter a matter not

brought before the court often, but nonetheless is highly important for a number of reasons.

                                  JURISDICTION AND VENUE

          The jurisdiction of this Court is properly invoked under 28 U.S.C. § 1334. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2) (A) and (L), and this Court may enter a

final order. Venue is proper under the provisions of 28 U.S.C. § 1408. The Court finds that notice

on this motion was proper in all respects.

                                              FACTS

          This Court notes the simple facts that Dan LaVell Meadows filed a chapter 13 petition on

December 17, 2015 and the plan was confirmed on June 13, 2016. Before the plan was completed,

Mr. Meadows died and his personal representative, Ms. Pam Grappendorf, continued to make

payments until the Trustee submitted a notice of plan completion on September 10, 2020. Ms.

Grappendorf is now requesting a discharge for Mr. Meadows’s estate, which was met with the



1
    Docket No. 36
2
    Docket No. 33.
                                                  2
    Case 15-31667        Doc 41     Filed 10/30/20 Entered 10/30/20 07:38:44              Desc Main
                                      Document     Page 3 of 7



conditional objection by the Trustee made on the basis of failing to provide evidence of Mr.

Meadows taking the financial course.

                                      CONCLUSIONS OF LAW

          The bankruptcy code contains no guidance on specifically how a case should proceed when

a debtor dies during the case, and there is no controlling precedent from this Circuit. However,

Bankruptcy Rule 1016 does provide some direction. In applicable part, it states:

          Death or incompetency of the debtor shall not abate a liquidation case under chapter
          7 of the Code.... If a reorganization, family farmer's debt adjustment, or individual's
          debt adjustment plan is pending under chapter 11, chapter 12, or chapter 13, the
          case may be dismissed; or if further administration is possible and in the best
          interest of the parties, the case may proceed and be concluded in the same manner,
          so far as possible, as though the death or incompetency had not occurred.


Fed. R. Bankr. P. 1016. The rule clearly contemplates discharge despite the death of a sole debtor

or codebtor, but different courts have come out differently on what “further administration” is

needed and what death means for pre-discharge requirements, such as the financial course. Thus,

the one question of whether the financial course can be waived really becomes two: (1) when can

the case continue after death and (2) which pre-discharge requirements can be waived or deemed

satisfied and under what circumstances?

          There is split authority throughout the United States on how to deal with such situations.

Even courts that come to the same conclusion of dismissal do so through different rationales. While

some courts dismiss cases on the grounds that requirements are requirements, and if they cannot

be satisfied then the case must be dismissed,3 others have dismissed cases on the grounds that

bankruptcy is an inferior venue to settle the debtor’s estate when a perfectly good probate process


3
    White v. Glennville Bank (In re White), 2011 WL 3426166 (Bankr. S.D. Ga. 2011).
                                                    3
    Case 15-31667       Doc 41      Filed 10/30/20 Entered 10/30/20 07:38:44                  Desc Main
                                      Document     Page 4 of 7



is available. Those courts have based that policy rationale on the technical requirement that the

discharge must be for a “person,” and an estate is not a person under the Code.4

        Conversely, several cases have proposed that a sole debtor may have the financial course

requirement waived due to the debtor’s death. Two cases from within this Circuit and one from

Arkansas in the 8th Circuit are persuasive to this Court. 5 In each of these cases, the debtor’s

representative/ co-debtor failed to file a motion to continue the payments under the plan at the time

of death. Instead, each question was raised, as it is in this case, after the plan had been paid off and

the debtor had been deceased for some time. This makes sense given that the code is silent as to

what steps should be taken and what time and what kind of motions are proper. For this reason,

the Court notes that it would usually be prudent and proper practice to file such motion at the time

of death rather than use a wait and see approach. Also like the case before the Court, despite lack

of notice to creditors at the time of death, two of those cases were paired with requests for discharge

in which the death of the debtor was noticed out to creditors in that request.

        When reversing the Bankruptcy Court, which dismissed the matter sua sponte once it

became aware of the debtor’s death, the District Court in Fogel             6
                                                                                held that the rule does not

mandate dismissal upon the death of a sole debtor, and that the non-debtor spouse may continue

to make plan payments. The District Court stated that the Bankruptcy Court’s general observation

was error. The Bankruptcy Court found that a Chapter 13 is usually based on debtors’ future

incomes and that therefore the death would preclude plan payments. Instead, the Bankruptcy Court


4
  In re Shepherd, 490 B.R. 338 (Bankr. N.D. Ind. 2013). But see Lundin & Brown, Chapter 13
Bankruptcy, § 7.8, at ¶ 1, (Although a decedent's estate is not eligible to be a debtor, the personal
representative of that estate is not barred from filing in their individual capacity) (citing Bunch v. Hopkins
Sav. Bank, 249 B.R. 667, 668 (Bankr. D. Md. 2000)).
5
  In re Fogel, 550 B.R. 532 (D. Colo. 2015); In Re Inyard, 532 B.R. 364 (Bankr. D. Kan. 2015); In Re
Shorter, 544 B.R. 654 (Bankr. E.D. Ark. 2015).
6
  550 B.R. 532 (D. Colo. 2015).
                                                      4
    Case 15-31667       Doc 41      Filed 10/30/20 Entered 10/30/20 07:38:44                Desc Main
                                      Document     Page 5 of 7



should have asked if the plan could logistically continue based on the facts of that case. As it

happened, the debtor’s spouse was able to continue plan payments, and this meant that the “further

administration” was possible.

        Additionally, the court held that the financial course requirement was not required of a

debtor who had died post-petition and pre-discharge:

        This requirement, however, does not apply to a debtor described in § 109(h)(4). 11
        U.S.C. § 1328(g)(2). Section 109(h)(4) excludes a debtor “whom the court
        determines, after notice and hearing, is unable to complete [the personal financial
        management course] because of incapacity, disability, or active military duty in a
        military combat zone.” 11 U.S.C. § 109(h)(4).7


        In line with this reasoning from Colorado, the Bankruptcy Court for the District of Kansas

in Inyard 8 held that the debtor is eligible for a hardship discharge under 28 U.S.C. § 1328(b) when

death is the only factor rendering him unable to complete his plan.9 Similar facts caused the court

in that case to cite policies of congress preferring individuals to file chapter 13 over chapter 7.10 If

death would allow discharge under chapter 7 and not 13, then it would provide incentives in the

opposite direction as intended. Referring to the same §109(h)(4) provision as in Fogel, the court

determined that both by text and policy, a debtor should have the financial course waived.




7
  Id. at 537.
8
  532 B.R. 364 (Bankr. D. Kan. 2015).
9
  Many other cases have held hardship discharge proper under similar analyses. In re Kosinski, 2015 WL
1177691 (Bankr. N.D. Ill. Mar. 5, 2015) (“Most courts addressing this issue have… concluded that Rule
1016 permits the award of a hardship discharge after a debtor dies if the requirements of § 1328(b) are
met.”); In re Cummins, 266 B.R. 852, 855 (Bankr. N.D. Iowa 2001) (“A review of the few cases
considering whether circumstances are beyond the debtor's control discloses that hardship discharges are
rarely granted other than in the case of a debtor's death.”); In re Graham, 63 B.R. 95, 96 (Bankr. E.D. Pa.
1986) (granting hardship discharge to deceased debtor). See also In re Bond, 36 B.R. 49, 51 (Bankr. E.D.
N.C. 1984) (same).
10
   In Re Inyard at 372 (Citing In re Woolsey, 696 F.3d 1266, 1275 (10th Cir.2012)(opting for an
interpretation of the bankruptcy code that would not be “contrary to Congress's preference for individual
debtors to use Chapter 13 instead of Chapter 7”)).
                                                     5
     Case 15-31667       Doc 41     Filed 10/30/20 Entered 10/30/20 07:38:44            Desc Main
                                      Document     Page 6 of 7



          The case of In Re Shorter11 from Arkansas is also helpful in interpreting what it means to

have possible “further administration.” There, the court analyzed other statutory requirements of

the plan and found that certain requirements would need to be followed while others would not.

While coming to the same conclusion as to the financial course, the court in Shorter also

determined that the best interest of the creditor’s test would still need to be followed. There, the

creditors received their full payment due through the plan and the dividend to creditors exceeded

that which would have been possible in a chapter 7. Correspondingly, the court found that further

administration was possible and waived the requirement for the financial course while noting that

full compliance with payment of the remainder of the plan was a saving grace to discharge.

          Accordingly, while it seems almost certain that death forgives the financial course,

guidance in general on how to determine which requirements are waivable is sparse. What is the

difference between a financial course and the best interest of the creditors test? Logic would tell

us that one is no longer useful after death while the creditors’ interests are still very much alive.

          Although the Bankruptcy Court for the Northern District of Ohio stated that its opinion

was not intended for publication or citation, it simply puts too much clarity to this question in the

form a test:

          the question becomes whether there is anything either so personal or unique about
          the end-of-case requirements to prevent either waiver or satisfaction of the
          requirements by another on behalf a deceased debtor.12


This is simply to say that, when the particular requirement can be completed by a party in

substitution and the importance is the act itself, rather than the actor, the requirement cannot be



11
     544 B.R. 654 (Bankr. E.D. Ark. 2015).
12
     In re Levy, No. 11–60130, 2014 WL 1323165, at *2 (Bankr. N.D. Ohio 2014).
                                                   6
     Case 15-31667     Doc 41      Filed 10/30/20 Entered 10/30/20 07:38:44               Desc Main
                                     Document     Page 7 of 7



waived. Rather, that type of requirement is entirely for the benefit of others. However, by contrast,

the requirement for a financial course is to the benefit of the debtor him or herself, in an attempt

by congress to counsel the debtor away from needing to file bankruptcy in the future and to better

handle one’s finances.

         “The issue for the court is how to harmonize the goal of concluding a case involving a

deceased debtor, and thereby allowing ‘further administration.’”13 The court should view whether

those requirements are still necessary to effectuate the purpose of the code after the death of the

sole debtor or one co-debtor. One could ask two questions to see what is still required upon death.

First, does this requirement affect anyone’s interest other than the deceased? Second, is this a

requirement that is personal to the debtor, or could it be performed by someone else?14 If the

answer to the first question is no, then it is a waivable requirement. If yes, then it is nonwaivable,

but if the second question is also answered in the affirmative then the estate may continue “further

administration” by substituting the personal representative for the original deceased debtor.

                                           CONCLUSION

         In accordance with the foregoing reasoning, the Motion for Relief from the requirement of

11 U.S.C. §1328(g) is GRANTED and the required financial course is waived. The court will take

up the issue of discharge if and when the deadline for that request passes and it comes before the

court.




13
  Id. at *1.
14
  Who may act is another question of split authority. Legal representatives, such as administrators and
executors, may also have authority. In re Seitz, 430 B.R. 761 (Bankr.N.D.Tex.2010). “At least one court
has noted that the authority of another person to act may depend on the circumstances or posture of the
case. The court agrees with this position.” In re Levy, No. 11–60130, 2014 WL 1323165, at *2 (Bankr.
N.D. Ohio 2014)(Citing Vetter, 2012 WL 1597378, * 2 (Bankr. D. S.C. 2012)).
                                                   7
